DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 15-20, drawn to a method, classified in h01l21/00+.
II. Claims 1-14, drawn to a device, classified in h01l24/00+.
Inventions  and  are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process such that the different process does not require the step of etching the first dielectric layer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The different inventions acquire different classification in the art, thereby requiring different class/subclass and electronic queries searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Canfield (07/20/22)/Mr. Chen on 07/22/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Rathburn (2014/0225255).

    PNG
    media_image1.png
    495
    631
    media_image1.png
    Greyscale

As to claim 1, figures 1-9 [0065-0071], Rathburn discloses:
1. A semiconductor device structure, comprising: a first metal layer 52 disposed over a semiconductor substrate 158; a second metal layer 80 disposed over the first metal layer; and a conductive structure 66, 76, 206,204 disposed between the first metal layer 52 and the second metal layer 80, wherein the conductive structure comprises a first conductive via 66,76 and a first conductive polymer liner 204 surrounding the first conductive via 66 (see mark up figure 9).

As to claim 2, figures 1-9 [0065-0071], Rathburn discloses:
2. The semiconductor device structure of claim 1, wherein the first conductive polymer liner 204 comprises graphene or conjugated polymer [0067].  

As to claim 3, figures 1-9 [0065-0071], Rathburn discloses:
3. The semiconductor device structure of claim 1, wherein the first conductive via 66 and the first conductive polymer liner 204 are in direct contact with a top surface of the first metal layer 52.  

As to claim 4, figures 1-9 [0065-0071], Rathburn discloses:
4. The semiconductor device structure of claim 1, further comprising: a first dielectric layer 56 disposed between the first metal layer and the second metal layer, wherein the first conductive polymer liner 204 is surrounded by the first dielectric layer, and the first dielectric layer 56 is in direct contact with a top surface of the first metal layer 52.  

As to claim 5, figures 1-9 [0065-0071], Rathburn discloses:
5. The semiconductor device structure of claim 1, wherein the conductive structure further comprises a second conductive via 76 (top layer) and a second conductive polymer liner 204 (top layer) surrounding the second conductive via 76, wherein the second conductive via 76 is bonded on the first conductive via 76, and the second conductive polymer liner 204 is bonded on the first conductive polymer liner 204, and wherein the second conductive polymer liner 204 comprises graphene or conjugated polymer. 

As to claim 6, figures 1-9 [0065-0071], Rathburn discloses: 
6. The semiconductor device structure of claim 5, wherein the second conductive via 76 (top layer) and the second conductive polymer liner 204 (top layer) are in direct contact with a bottom surface of the second metal layer 80, and wherein the semiconductor device structure further comprises: a second dielectric layer 76 disposed between the first metal layer52  and the second metal layer 80, wherein the second conductive polymer liner 204 is surrounded by the second dielectric layer, and the second dielectric layer 76 is in direct contact with the bottom surface of the second metal layer 80.  

As to claim 8, figures 1-9 [0065-0071], Rathburn discloses:

8. A semiconductor device structure, comprising: a first metal layer 52 disposed over a semiconductor substrate 158; a conductive structure disposed over the first metal layer 52, wherein the conductive structure comprises a first conductive via 66, a second conductive via 76 disposed over the first conductive via 66, a first conductive polymer liner 204 disposed on sidewalls of the first conductive via 66, and a second conductive polymer liner 204 disposed on sidewalls of the second conductive via 76, and wherein the first conductive polymer liner 204 and the second conductive polymer liner 204 comprise graphene or conjugated polymer; and a second metal layer 80 disposed over the conductive structure.  

    PNG
    media_image2.png
    506
    614
    media_image2.png
    Greyscale


As to claim 10, figures 1-9 [0065-0071], Rathburn discloses:
10. The semiconductor device structure of claim 8, wherein the sidewalls of the first conductive via 66 are substantially aligned with the sidewalls of the second conductive via 76.  

As to claim 11, figures 1-9 [0065-0071], Rathburn discloses:
11. The semiconductor device structure of claim 8, further comprising: a first dielectric layer 56 and a second dielectric layer 72 disposed between the first metal layer 52 and the second metal layer 80, wherein the first conductive polymer liner 204 is surrounded by the first dielectric layer 56, and the second conductive polymer liner 204 is surrounded by the second dielectric layer 72.  

As to claim 12, figures 1-9 [0065-0071], Rathburn discloses:
12. The semiconductor device structure of claim 11, further comprising: an energy removable structure 206 penetrating through the first dielectric layer 56 and the second dielectric layer 72  to contact the first metal layer 52 and the second metal layer 80, wherein the energy removable structure is separated from the conductive structure.  
Allowable Subject Matter
Claims 7,9,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kapusta (10163773) discloses a packaging device with an interconnect structure.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813